  Case: 1:15-cr-00012-TSB Doc #: 200 Filed: 05/11/20 Page: 1 of 26 PAGEID #: 1704




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT CINCINNATI




 United States of America,

        Plaintiff,
                                                                                                           r--
                                                 •is.   Ct No. 1:15-CR-00012                  C/5
                                                                                          m   o
                                                                                          coc: CO
Cornell, Christopher Lee,                       Judge Black                               —




                                                                                                          niit-
                                                                                      -c
        Defendant                                                                     o
                                                                                                          o "•'p
                                                                                     C"; t/) •~l    T>    ' '*%'n
                                                                                                    Or         1-J
                                                                                     ^oS.'
                                                                                                           i^}
                                                                                    ^o-^            oj   —jfn
                                                                                                    o>    r~




                     AMENDED MOTION TO VACATE SENTENCE § 2255


        Comes now, Movant, Christopher Lee Cornell, pro se in the above captioned cause
and files this Amended Motion to Vacate Sentence, under 28 U.S.C. § 2255 to vacate his
conviction and sentence under 18 U.S.C. § 924(c) as having been recently held unconstitutional
by the Supreme Court of the United States of America and because the court was without
jurisdiction to impose such a sentence. United States v. Davis, 588 U.S.             (2019), the
United States Supreme Court held that 18 U.S.C. § 924(c)(3)(B) is unconstitutionally vague.
This Appellate Court is the court of original jurisdiction pursuant to 18 U.S.C. § 3231 .
Furthermore, Section 924 (c)(3)(B), which defines a "crime of violence" is unconstitutionally
vague based on Johnson v. United States, 135 S.Ct. 2551 (2015) and made retroactive under
Welch V. United States, 136 S.Ct. 1257 (2016).

       Secondly, Movant argues that the crime 18 U.S.C. § 1114 should have never been
applied to Movant as the elements of that crime were not proven. Movants attorneys should
have filed a motion to dismiss this charge as the Movant never acted in any such way as to
Case: 1:15-cr-00012-TSB Doc #: 200 Filed: 05/11/20 Page: 2 of 26 PAGEID #: 1705
Case: 1:15-cr-00012-TSB Doc #: 200 Filed: 05/11/20 Page: 3 of 26 PAGEID #: 1706
Case: 1:15-cr-00012-TSB Doc #: 200 Filed: 05/11/20 Page: 4 of 26 PAGEID #: 1707
Case: 1:15-cr-00012-TSB Doc #: 200 Filed: 05/11/20 Page: 5 of 26 PAGEID #: 1708
Case: 1:15-cr-00012-TSB Doc #: 200 Filed: 05/11/20 Page: 6 of 26 PAGEID #: 1709
Case: 1:15-cr-00012-TSB Doc #: 200 Filed: 05/11/20 Page: 7 of 26 PAGEID #: 1710
Case: 1:15-cr-00012-TSB Doc #: 200 Filed: 05/11/20 Page: 8 of 26 PAGEID #: 1711
Case: 1:15-cr-00012-TSB Doc #: 200 Filed: 05/11/20 Page: 9 of 26 PAGEID #: 1712
Case: 1:15-cr-00012-TSB Doc #: 200 Filed: 05/11/20 Page: 10 of 26 PAGEID #: 1713
Case: 1:15-cr-00012-TSB Doc #: 200 Filed: 05/11/20 Page: 11 of 26 PAGEID #: 1714
Case: 1:15-cr-00012-TSB Doc #: 200 Filed: 05/11/20 Page: 12 of 26 PAGEID #: 1715
Case: 1:15-cr-00012-TSB Doc #: 200 Filed: 05/11/20 Page: 13 of 26 PAGEID #: 1716
Case: 1:15-cr-00012-TSB Doc #: 200 Filed: 05/11/20 Page: 14 of 26 PAGEID #: 1717
Case: 1:15-cr-00012-TSB Doc #: 200 Filed: 05/11/20 Page: 15 of 26 PAGEID #: 1718
Case: 1:15-cr-00012-TSB Doc #: 200 Filed: 05/11/20 Page: 16 of 26 PAGEID #: 1719
Case: 1:15-cr-00012-TSB Doc #: 200 Filed: 05/11/20 Page: 17 of 26 PAGEID #: 1720
Case: 1:15-cr-00012-TSB Doc #: 200 Filed: 05/11/20 Page: 18 of 26 PAGEID #: 1721
Case: 1:15-cr-00012-TSB Doc #: 200 Filed: 05/11/20 Page: 19 of 26 PAGEID #: 1722
Case: 1:15-cr-00012-TSB Doc #: 200 Filed: 05/11/20 Page: 20 of 26 PAGEID #: 1723
Case: 1:15-cr-00012-TSB Doc #: 200 Filed: 05/11/20 Page: 21 of 26 PAGEID #: 1724
Case: 1:15-cr-00012-TSB Doc #: 200 Filed: 05/11/20 Page: 22 of 26 PAGEID #: 1725
Case: 1:15-cr-00012-TSB Doc #: 200 Filed: 05/11/20 Page: 23 of 26 PAGEID #: 1726
Case: 1:15-cr-00012-TSB Doc #: 200 Filed: 05/11/20 Page: 24 of 26 PAGEID #: 1727
Case: 1:15-cr-00012-TSB Doc #: 200 Filed: 05/11/20 Page: 25 of 26 PAGEID #: 1728
Case: 1:15-cr-00012-TSB Doc #: 200 Filed: 05/11/20 Page: 26 of 26 PAGEID #: 1729
